Exhibit 10.8

 

NEITHER THIS NOTE NOR THE SECURITIES UNDERLYING THIS NOTE, NOR ANY SECURITIES
ISSUABLE UPON ITS CONVERSION, IF ANY, HAVE BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT’), OR QUALIFIED UNDER APPLICABLE STATE
SECURITIES LAWS AND MAY ONLY BE ACQUIRED FOR INVESTMENT PURPOSES ONLY AND NOT
WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. THIS
NOTE AND THE SECURITIES UNDERLYING THIS NOTE, OR THE SECURITIES ISSUABLE UPON
ITS CONVERSION, IF ANY, MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO SUCH
SECURITIES UNDER THE ACT AND QUALIFICATION UNDER APPLICABLE STATE LAW WITHOUT AN
OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION AND
QUALIFICATION ARE NOT REQUIRED UNDER THE ACT OR RECEIPT OF A NO-ACTION LETTER
FROM THE SECURITIES AND EXCHANGE COMMISSION.

 

 

ZERO GRAVITY SOLUTIONS, INC.

 

10% SERIES A SECURED CONVERTIBLE PROMISSORY NOTE

 

 

       Dated: April __ 2019

 

FOR VALUE RECEIVED ZERO GRAVITY SOLUTIONS, INC., a company organized under the
laws of Nevada (the “Company”), hereby promises to pay to [ payee name ] (the
“Payee” or “Noteholder”), or [his/her/its] registered assigns, the principal
amount of [ amt. ] Dollars ($[ amt. ] (USD) together with interest thereon
calculated from the Interest Commencement Date (as hereinafter defined) in
accordance with the provisions of this 10% Series A Secured Convertible
Promissory Note (as amended, modified and supplemented from time to time, this
“Note” and together with any other Notes issued in the Exchange (as hereinafter
defined) or upon transfer or exchange, the “Notes”). The Company is offering
certain holders of outstanding notes and common stock purchase warrants the
option to exchange such securities for this Note and a Common Stock Exchange
Warrant, pursuant to the terms and conditions of that certain Exchange and
Release Agreement, dated April __, 2019, between the Company and the Payee (the
“Exchange”).

 

 Certain capitalized terms are defined in Section 9 hereof.

 

1.      Payment of Interest. Interest shall accrue at a rate equal to ten
percent (10%) per annum compounded monthly (the “Interest Rate”). The interest
shall be paid beginning nine (9) months and fifteen (15) days from the issuance
date of this Note (“Interest Commencement Date”) with interest payments due on
the fifteenth (15th) day of each month thereafter. All payments of interest
shall be in cash. In no event shall any interest to be paid under the Notes
exceed the maximum rate permitted by law. In any such event, the Note shall
automatically be deemed amended to permit interest charges at an amount equal
to, but not greater than, the maximum rate permitted by law. Interest shall be
computed on the basis of the actual number of days elapsed and a 360-day year.

 

 

--------------------------------------------------------------------------------

 

 

2.      Maturity Date. The entire principal amount of this Note and all accrued
but unpaid interest thereon shall be due and payable in full in cash in
immediately available funds thirty-six (36) months from the date of issuance
(such date, the “Maturity Date”) upon the tender of such Note by Payee.

 

3.      Conversion.

 

(i)     The Payee is entitled to convert the unpaid principal and interest due
and owing under this Note at a conversion price equal to two dollars ($2.00) per
share at any time prior to the earlier of (a) October 1, 2021 or (b) thirty (30)
days following a prepayment notice provided to the Payee pursuant to Section 4.

 

(ii)     Upon conversion, the Holder shall promptly deliver a dated and signed
notice of conversion (the “Notice of Conversion”) to the Company, a copy of
which is attached to this Note as Exhibit A, to the Company’s Chairman or Chief
Executive Officer at the Company’s principal place of business. The Notice of
Conversion shall be accompanied by the original Note.

 

(iii)    As soon as possible after the conversion has been effected (but in any
event within two (2) Business Days), the Company or acquirer shall deliver to
the converting holder a certificate or certificates representing the shares of
Common Stock issuable by reason of such conversion in such name or names and
such denomination or denominations as the converting holder has specified. In
the event that the Payee elects to tender this Note to the Company for immediate
repayment, such payment shall be delivered to the Payee within five (5) Business
Days to the address provided by the Payee to the Company at the time of the
surrender of this Note.

 

(iii)      The issuance of shares of Common Stock upon conversion of this Note
shall be made without charge to the holder hereof in respect thereof or other
cost incurred by the Company or acquirer in connection with such conversion.
Upon conversion of this Note, the Company shall take all such actions as are
necessary in order to ensure that Common Stock issuable upon conversion of the
Note shall be validly issued, fully paid and nonassessable.

 

(iv)      Neither the Company nor acquirer shall close its books against the
transfer of this Note in any manner which interferes with the timely conversion
of this Note. The Company shall assist and cooperate with any holder of this
Note required to make any governmental filings or obtain any governmental
approval prior to or in connection with the conversion of this Note (including,
without limitation, making any filings required to be made by the Company).

 

(v)      The Company shall at all times reserve and keep available out of its
authorized but unissued shares of Common Stock, solely for the purpose of
issuance upon conversion hereunder, such number of shares of Common Stock
issuable upon conversion. All shares of such capital stock which are so issuable
shall, when issued, be duly and validly issued, fully paid and nonassessable and
free from all taxes, liens and charges. The Company shall take all such actions
as may be necessary to assure that all such shares of capital stock may be so
issued without violation of any applicable law or governmental regulation or any
requirements of any domestic securities exchange upon which such shares of
capital stock.

 

2

--------------------------------------------------------------------------------

 

 

4.     Prepayment. The principal and unpaid interest due and owing under this
Note may be prepaid, in whole or in part, at any time without penalty or premium
upon forty-five (45) days’ prior written notice to Payee.

 

5.      Security Interest. This Note is secured indebtedness of the Company and
shall be secured by a second priority lien on all the assets of the Company and
its subsidiaries, subordinated only to the first priority lien granted to the
holders of the 12% Series B Secured Convertible Promissory Notes, as more fully
detailed in Section 11 of this Note.

 

6.      Method of Payments.

 

(i)      Payment. So long as the Payee or any of its nominees shall be the
holder of any Note, and notwithstanding anything contained elsewhere in this
Note to the contrary, the Company will pay all sums for principal, interest, or
otherwise becoming due on this Note held by the Payee or such nominee not later
than 1:00 p.m. New York time, on the date such payment is due, in immediately
available funds, in accordance with the payment instructions that the Payee may
designate in writing, without the presentation or surrender of such Note or the
making of any notation thereon. Any payment made after 1:00 p.m. New York time,
on a Business Day will be deemed made on the next following Business Day. If the
due date of any payment in respect of this Note would otherwise fall on a day
that is not a Business Day, such due date shall be extended to the next
succeeding Business Day, and interest shall be payable on any principal so
extended for the period of such extension. All amounts payable under this Note
shall be paid free and clear of, and without reduction by reason of, any
deduction, set-off or counterclaim. The Company will afford the benefits of this
Section to the Payee and to each other Person holding this Note.

 

(ii)      Transfer and Exchange. Upon surrender of any Note for registration of
transfer or for exchange to the Company, in accordance with the terms hereof, at
its principal office, the Company at its sole expense will execute and deliver
in exchange therefor a new Note or Notes, as the case may be, as requested by
the holder or transferee, which aggregate principal amount is equal the unpaid
principal amount of such Note, registered as such holder or transferee may
request, dated so that there will be no loss of interest on the Note and
otherwise of like tenor; provided that this Note may not be transferred by Payee
to any Person other than Payee’s affiliates without the prior written consent of
the Company (which consent shall not be unreasonably withheld or delayed). The
issuance of new Notes shall be made without charge to the holder(s) of the
surrendered Note for any issuance tax in respect thereof or other cost incurred
by the Company in connection with such issuance, provided that each Noteholder
shall pay any transfer taxes associated therewith. The Company shall be entitled
to regard the registered holder of this Note as the holder of the Note so
registered for all purposes until the Company or its agent, as applicable, is
required to record a transfer of this Note on its register.

 

(iii)      Replacement. Upon receipt of evidence reasonably satisfactory to the
Company of the loss, theft, destruction or mutilation of any Note and, in the
case of any such loss, theft or destruction of any Note, upon receipt of an
indemnity reasonably satisfactory to the Company or, in the case of any such
mutilation, upon the surrender and cancellation of such Note, the Company, at
its expense, will execute and deliver, in lieu thereof, a new Note of like tenor
and dated the date of such lost, stolen, destroyed or mutilated Note.

 

3

--------------------------------------------------------------------------------

 

 

7.      Covenants of the Company. The Company covenants and agrees as follows:

 

(i)      Consolidation, Merger and Sale. With the exception of a reverse merger
transaction, the Company will not sell or otherwise dispose of (or permit any
subsidiary to sell or otherwise dispose of) a material portion of its property
or assets in one or more transactions for so long as any of the Notes remain
outstanding.

 

(ii)      Notes. All Notes shall be on the same terms and shall be in
substantially the same form. All payments to the holder of any Note shall be
made to all holders of Notes, pro rata, based on the aggregate principal amount
plus accrued but unpaid interest outstanding on such Notes at such time.

 

8.      Events of Default. If any of the following events take place before or
on the Maturity Date (each, an “Event of Default”), Payee at its option may
declare all principal and accrued and unpaid interest thereon and all other
amounts payable under this Note immediately due and payable; provided, however,
that this Note shall automatically become due and payable without any
declaration in the case of an Event of Default specified in clause (iii) or (v),
below:

 

(i)      Company fails to make payment of the full amount due under this Note
upon the tender of such Note following the Maturity Date and such payment is not
made within thirty (30) days of the Maturity Date;

 

(ii)      A receiver, liquidator or trustee of Company or any substantial part
of Company’s assets or properties is appointed by a court order;

 

(iii)     Company is adjudicated bankrupt or insolvent;

 

(iv)     Any of Company’s property is sequestered by or in consequence of a
court order and such order remains in effect for more than thirty (30) days; o

 

(v)      Company files a petition in voluntary bankruptcy or requests
reorganization under any provision of any bankruptcy, reorganization or
insolvency law or consents to the filing of any petition against it under such
law;

 

(vi)     Proceedings for the appointment of a receiver, trustee or custodian of
the Company or of all or a substantial part of the assets or property thereof,
or an involuntary case or other proceedings seeking liquidation, reorganization
or other relief with respect to the Company or the debts thereof under any
bankruptcy, insolvency or other similar law now or hereafter in effect shall be
commenced and an order for relief entered or such proceeding shall not be
dismissed or discharged within sixty (60) days of commencement;

 

4

--------------------------------------------------------------------------------

 

 

(vii)      Company makes a formal or informal general assignment for the benefit
of its creditors, or admits in writing its inability to pay debts generally when
they become due, or consents to the appointment of a receiver or liquidator of
Company or of all or any part of its property;

 

(viii)     An attachment or execution is levied against any substantial part of
Company’s assets that is not released within thirty (30) days;

 

(ix)      Company dissolves, liquidates or ceases business activity, or
transfers any major portion of its assets other than in the ordinary course of
business; provided that this paragraph (ix) shall not apply to any contemplated
real estate transaction; or

 

(x)      Any material inaccuracy or untruthfulness of any representation or
warranty of the Company set forth in this Note, the Subscription Agreement or
the Offering Documents.

 

Upon the occurrence of an Event of Default, and in addition to any other rights
and remedies the Noteholder may have pursuant to this Note, the holders of a
majority of the face value of all of the issued and outstanding Notes as to
which there is a default will have the right to elect a number of members of the
Company’s Board of Directors equal to a majority of the Board; provided,
however, that the Noteholder acknowledges that the Company will be required to
amend is Certificate of Incorporation to provide for, among other things,
granting the Noteholders the right to vote for the election of Directors
pursuant to this provision and that the approval of this amendment, and the
rights it shall bestow on the Noteholders, shall only be upon the approval of a
majority of the Company’s shareholders. In connection therewith, the Company’s
management and Board shall take reasonable steps to seek such approval from the
shareholders at the Company’s next Annual Meeting of Shareholders, tentatively
scheduled for October 2019.

 

 

9.

Definitions.

 

“Business Day” means a day (other than a Saturday or Sunday) on which banks
generally are open in New York, New York for the conduct of substantially all of
their activities.

 

“Exchange” means the exchange of the Noteholder’s issued and outstanding note
and common stock purchase warrant for this Note and the Common Stock Exchange
Warrant pursuant to the terms and conditions of the Exchange and Release
Agreement, dated April __, 2019, between the Company and the Noteholder.

 

“Noteholder” or “Payee” with respect to any Note, means at any time each Person
then the record owner hereof and “Noteholders” or “Payees” means all of such
Noteholders or Payees, collectively.

 

“Person” means any person or entity of any nature whatsoever, specifically
including an individual, a firm, a company, a corporation, a partnership, a
limited liability company, a trust or other entity.

 

5

--------------------------------------------------------------------------------

 

 

10.      Expenses of Enforcement, etc. The Company agrees to pay all reasonable
fees and expenses incurred by the Payee in connection with any amendments,
modifications, waivers, extensions, renewals, renegotiations or “workouts” of
the provisions hereof or incurred by the Payee in connection with the
enforcement or protection of its rights in connection with this Note, or in
connection with any pending or threatened action, proceeding, or investigation
relating to the foregoing, including but not limited to the reasonable fees and
disbursements of counsel for the Payee. The Company indemnifies the Payee and
its directors, managers, affiliates, partners, members, officers, employees and
agents against, and agrees to hold the Payee and each such person and/or entity
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including reasonable counsel fees and expenses, incurred by or
asserted against the Payee or any such person and/or entity arising out of, in
any way connected with, or as a result of (i) the consummation of the loan
evidenced by this Note and the use of the proceeds thereof or (ii) any claim,
litigation, investigation or proceedings relating to any of the foregoing,
whether or not the Payee or any such person and/or entity is a party thereto
other than any loss, claim, damage, liability or related expense incurred or
asserted against the Payee or any such person on account of the Payee’s or such
person’s gross negligence or willful misconduct. Notwithstanding the foregoing,
with respect to the indemnification obligations of the Company hereunder, (y)
the Company’s aggregate liability under this Note to the Payee shall not exceed
the aggregate principal amount of the Note and all accrued and unpaid interest
thereon and (z) indemnified liabilities shall not include any liability of any
indemnitee arising out of such indemnitee’s gross negligence. To the extent that
the foregoing undertaking by the Company may be unenforceable for any reason,
the Company shall make the maximum contribution to the payment and satisfaction
of each of the indemnified liabilities which is permissible under applicable
law.

 

11.      Security Interest.

 

(i)      Creation of Security Interest. In order to secure the payment of the
principal and interest and all other obligations of the Company hereunder now or
hereafter owed by the Company to Payee pursuant to this Note (the “Secured
Obligations”), the Company hereby grants to Payee (or its designee) (the
“Secured Party”) a second priority security interest (the “Security Interest”)
in the property of the Company and its subsidiaries described below (the
“Collateral”) on the terms and conditions set forth in this Note. This Note
shall be subordinated to that certain first priority lien granted to the holders
of the 12% Series B Secured Convertible Promissory Note.

 

(a)     all intellectual property of any kind or nature whatsoever, including
without limitation patents, patent applications, copyrights, copyright
applications, trademarks and service marks and applications therefore, net lists
and trade secrets;

 

(b)      all substitutes and replacements for, accessions, attachments, and
other additions to, and all proceeds, products, and increases of, any and all of
the foregoing Collateral, in whatever form, whether cash or noncash; interest,
premium, and principal payments, redemption proceeds and subscription rights,
and shares or other proceeds of conversions or splits of any securities in
Collateral, and returned or repossessed Collateral; and, to the extent not
otherwise included, all (A) payments under insurance, or any indemnity, warranty
or guaranty, payable by reason of loss or damage to or otherwise with respect to
any of the foregoing Collateral, (B) cash and (C) security for the payment of
any of the Collateral, and all goods which gave or will give rise to any of the
Collateral or are evidenced, identified, or represented therein or thereby; and

 

6

--------------------------------------------------------------------------------

 

 

(c)     All goods, including, without limitation, (A) all machinery, equipment,
computers, motor vehicles, trucks, tanks, appliances, furniture, special and
general tools, fixtures, test and quality control devices and other equipment of
every kind and nature and wherever situated, together with all documents of
title and documents representing the same, all additions and accessions thereto,
replacements therefor, all parts therefor, and all substitutes for any of the
foregoing and all other items used and useful in connection with the Company’s
businesses and all improvements thereto; and (B) all inventory.

 

(ii)      Sale or Removal of Collateral Prohibited. Except for the sale of
inventory in the ordinary course of the Company’s business, the Company shall
not sell, lease, encumber, pledge, mortgage, assign, grant a security interest
in, or otherwise transfer the Collateral without the written consent of Payee,
which consent shall not be unreasonably withheld.

 

(iii)      Uniform Commercial Code Security Agreement. This section is intended
to be a security agreement pursuant to the Uniform Commercial Code for any of
the items specified above as part of the Collateral which, under applicable law,
may be subject to a security interest pursuant to the Uniform Commercial Code,
and the Company hereby grants Payee a security interest in said items. The
Company agrees that Payee may file any appropriate document in the appropriate
index or filing office as a financing statement for any of the items specified
above as part of the Collateral and the Company shall reimburse Payee for all
fees and expenses associated with such filing. In addition, the Company agrees
to execute and deliver to Payee, upon Payee’s request, any financing statements,
as well as extensions, renewals and amendments thereof, and reproductions of
this Agreement in such form as Payee may reasonably require to perfect a
security interest with respect to said items. The Company shall pay all costs of
filing such financing statements and any extensions, renewals, amendments, and
releases thereof, and shall pay all reasonable costs and expenses of any record
searches for financing statements Payee may reasonably require. Without the
prior written consent of Payee, the Company shall not create or suffer to be
created pursuant to the Uniform Commercial Code any other security interest in
the Collateral, other than the Security Interests of Secured Party, including
replacements and additions thereto. Upon the occurrence of an Event of Default,
each Secured Party shall have the remedies of a Payee under the Uniform
Commercial Code and, at Secured Party’s option, may also invoke the other
remedies provided in this Note as to such items. In exercising any of said
remedies, Secured Party may proceed against the items of real property and any
items of personal property specified above as part of the Collateral separately
or together and in any order whatsoever, without in any way affecting the
availability of Secured Party’s remedies under the Uniform Commercial Code or of
the other remedies provided in this Agreement.

 

7

--------------------------------------------------------------------------------

 

 

(iv)      Rights of Secured Party. Upon an Event of Default, Secured Party may
require the Company to assemble the Collateral and make it available, after
first satisfying any and all obligations owed to the holders of the 12% Series B
Secured Convertible Promissory Notes, to Secured Party at the place to be
designated by Secured Party which is reasonably convenient to the parties.
Secured Party may sell all or any part of the Collateral as a whole or in
parcels either by public auction, private sale, or other method of disposition.
Secured Party may bid at any public sale on all or any portion of the
Collateral. Unless the Collateral is perishable or threatens to decline speedily
in value or is of the type customarily sold on a recognized market, Secured
Party shall give the Company reasonable notice of the time and place of any
public sale or of the time after which any private sale or other disposition of
the Collateral is to be made, and notice given at least 10 days before the time
of the sale or other disposition shall be conclusively presumed to be
reasonable. A public sale in the following fashion shall be conclusively
presumed to be reasonable:

 

 (a)      Notice shall be given at least 10 days before the date of sale by
publication once in a newspaper of general circulation published in the county
in which the sale is to be held;

 

 (b)      The sale shall be held in a county in which the Collateral or any part
is located or in a county in which the Company has a place of business;

 

 (c)      Payment shall be in cash or by certified check immediately following
the close of the sale;

 

 (d)      The sale shall be by auction, but it need not be by a professional
auctioneer; and

 

 (e)      The Collateral may be sold as is and without any preparation for sale.

 

(v)      Sale of Collateral. Notwithstanding any provision of this Agreement,
Secured Party shall be under no obligation to offer to sell the Collateral. In
the event Secured Party offer to sell the Collateral, Secured Party will be
under no obligation to consummate a sale of the Collateral if, in their
reasonable business judgment, none of the offers received by them reasonably
approximates the fair value of the Collateral. In the event Secured Party elects
not to sell the Collateral, Secured Party may elect to follow the procedures set
forth in the Uniform Commercial Code for retaining the Collateral in
satisfaction of the Company’s obligation, subject to the Company’s rights under
such procedures.

 

(vii)    Appointment of Receiver. In addition to the rights under this
Agreement, in the Event of Default by the Company, Secured Party shall be
entitled to the appointment of a receiver for the Collateral as a matter of
right whether or not the apparent value of the Collateral exceeds the
outstanding principal amount of the Notes and any receiver appointed may serve
without bond. Employment by Secured Party shall not disqualify a person from
serving as receiver.

 

8

--------------------------------------------------------------------------------

 

 

(viii)   Additional Rights of Secured Party. The Company shall execute and
deliver to Secured Party concurrently with the Company’s execution and delivery
of this Agreement and at any time thereafter at the reasonable request of
Secured Party, all financing statements, continuation financing statements,
fixture filings, security agreements, mortgages, pledges, assignments,
endorsements of certificates of title, applications for title, affidavits,
reports, notices, schedules of accounts, letters of authority, and all other
documents that Secured Party may reasonably request, in form reasonably
satisfactory to Secured Party, to perfect and maintain perfected Secured Party’s
continuing security interests in the Collateral and in order to fully consummate
all of the transactions contemplated under the Offering Documents, the Company
hereby authorizes Secured Party to file and/or record such financing statements
and other documents as Secured Party deems reasonably necessary to perfect and
maintain Secured Party’s continuing security interest in the Collateral,
including, but not limited to, any and all filings recognized by the United
States Patent and Trademark Office for the purposes of perfecting a security
interest in any Collateral that is considered intellectual property of the
Company. The Company agree any such financing statements may contain an “all
asset” or “all property” description of the Collateral.

 

(ix)     Termination of Security Interest. The Security Interest shall terminate
when all the Secured Obligations have been fully and indefeasibly paid in full,
at which time all Uniform Commercial Code termination statements and similar
documents which the Company shall reasonably request to evidence such
termination shall be executed.

 

12.      Amendment and Waiver. The provisions of this Note may not be modified,
amended or waived, and the Company may not take any action herein prohibited, or
omit to perform any act herein required to be performed by it, without the
written consent of the holders of a majority of the then outstanding principal
amount of all similar convertible notes issued in the Company’s Offering;
provided, however, that any amendment to this Note which (i) changes the
Interest Rate in Section 1 hereof, (ii) changes the Maturity Date in Section 2
hereof or (iii) adversely affects the Payee’s ability to convert or to refrain
from converting this Note in its sole discretion pursuant to Section 3 hereof,
must be approved in writing by the holders of 100% of the then outstanding
principal amount of all similar convertible notes issued in the Offering
(including this Note).

 

13.     Remedies Cumulative. No remedy herein conferred upon the Payee is
intended to be exclusive of any other remedy and each and every such remedy
shall be cumulative and shall be in addition to every other remedy given
hereunder or now or hereafter existing at law or in equity or by statute or
otherwise.

 

14.     Remedies Not Waived. No course of dealing between the Company and the
Payee or any delay on the part of the Payee in exercising any rights hereunder
shall operate as a waiver of any right of the Payee.

 

15.     Assignments. The Payee may assign, participate, transfer or otherwise
convey this Note and any of its rights or obligations hereunder or interest
herein to any affiliate of Payee and to any other Person that the Company
consents to (such consent not to be unreasonably withheld or delayed), and this
Note shall inure to the benefit of the Payee’s successors and assigns. The
Company shall not assign or delegate this Note or any of its liabilities or
obligations hereunder.

 

16.     Headings. The headings of the sections and paragraphs of this Note are
inserted for convenience only and do not constitute a part of this Note.

 

17.     Severability. If any provision of this Note is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Note will remain in full force and effect. Any provision of this Note held
invalid or unenforceable only in part or degree will remain in full force and
effect to the extent not held invalid or unenforceable.

 

9

--------------------------------------------------------------------------------

 

 

18.     Cancellation. After all principal, premiums (if any) and accrued
interest at any time owed on this Note have been paid in full, or this Note has
been converted this Note will be surrendered to the Company for cancellation and
will not be reissued.

 

19.     Maximum Legal Rate. If at any time an interest rate applicable hereunder
exceeds the maximum rate permitted by law, such rate shall be reduced to the
maximum rate so permitted by law.

 

20.     Place of Payment and Notices. Unless otherwise stated herein, payments
of principal and interest are to be delivered to the Noteholder of this Note at
the address provided by the Payee in the Subscription Agreement, or at such
other address as such Noteholder has specified by prior written notice to the
Company. No notice shall be deemed to have been delivered until the first
Business Day following actual receipt thereof at the foregoing address.

 

21.      Governing Law and Venue. This Agreement shall be construed and
interpreted in accordance with the laws of the State of Nevada, without
reference to such State’s conflicts of laws principles. Any legal suit, action
or proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby shall be instituted exclusively in a court of competent
jurisdiction located in the County of Palm Beach, Florida. The parties hereto
hereby: (i) waives any objection which they may now have or hereafter have to
the venue of any such suit, action or proceeding, and (ii) irrevocably consents
to the courts of competent jurisdiction in the County of Palm Beach, Florida in
any such suit, action or proceeding. The parties further agree to accept and
acknowledge service of any and all process which may be served in any such suit,
action or proceeding in a court of competent jurisdiction in the County of Palm
Beach, Florida and agree that service of process upon a party mailed by
certified mail to such party’s address shall be deemed in every respect
effective service of process upon such party in any such suit, action or
proceeding.

 

 

[Signature Page Follows]

 

10

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the Company has executed and delivered this 10% Series A
Secured Convertible Promissory Note on the date first written above.

 

 

 

COMPANY:

 

ZERO GRAVITY SOLUTIONS, INC.

 

 

By:     /s/ Timothy Peach                           

 

Timothy Peach

Chief Executive Officer

 

 

 

 

[Signature Page to Secured Convertible Promissory Note]

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

NOTICE OF CONVERSION

 

(To Be Signed Only Upon Conversion of the 10% Series A Secured Convertible
Promissory Note)

 

The undersigned, the holder of the foregoing 10% Series A Secured Convertible
Promissory Note, hereby surrenders such Note for conversion into shares of
Common Stock of Zero Gravity Solutions, Inc. to the extent of $ _______________
unpaid principal amount and any accrued and unpaid interest of such Note, and
requests that the certificates for such shares be issued in the name of, and
delivered to:

 

 

Name:     ___________________________________

 

Address   __________________________________

 

  ___________________________________

 

  ___________________________________

 

  ___________________________________

 

 

 

Dated: ____/_____/ 20___

 

__________________________________________

 

(Signature must conform in all respects to name of

holder as specified on the face of the NOTE)

 

 

 

 

 

___________________________________________

 

(Address)

 